Title: From James Madison to John Armstrong, 10 November 1804
From: Madison, James
To: Armstrong, John


Sir,Department of State November 10th. 1804
Since my last of June 29th to Mr Livingston I have received his several communications under the dates of the 25 & 26th of July 8th. 28 & 29th of August & 4th of September.
The course which the proceedings under the Convention for indemnifying our Citizens, has taken, seems to require no particular addition to the remarks and instructions already in your hands, until the result of them shall be known both as it depends on the Board of Commissioners and on the French Government. Of this result you will, of course, transmit the earliest information, and in the mean time will protect as far as you can, the rights of all the claimants by combating injurious misconstructions of the instrument, and by favoring the most equitable distribution of its benefits.
It appears by communications from Commodore Preble, that the Government of Naples, has in the most friendly manner, lent him a number of Gun and bomb boats, with the proper apparatus, for assisting his operations at Tripoli. As a common enemy to Tripoli, his Sicilian Majesty may be considered as having an interest in the measures projected against the Bashaw; and so far the facilities yielded by him may be the less meritorious. But they have notwithstanding a fair title to the acknowledgements of this Government; and the title is the stronger as being himself in a state of perpetual war with the Barbary powers he may be considered as having an interest in prolonging that of the United States rather than in hastening its termination. In making these acknowledgments the President has chosen as the most convenient channel, the American and Neapolitan Legations at Paris. You will therefore take an early occasion of communicating to the Ambassador from Naples, the sensibility of the President to the kind and valuable aid which has been supplied, and the satisfaction with which opportunities will be seized for demonstrating it by correspondent returns of civility and friendship.
It has at different times and from different quarters been suggested that the regulations of Commerce and Quarantine at Naples were very unequal and unfavorable to Nations not in Treaty with that power, and not less so to the United States than any of them. The papers inclosed which are copied from those received from Commodore Preble on this subject will explain the several cases in which the inconveniences are felt. There are two modes by which provision may be made for them; one by Treaty; against this there is the general objection of multiplying connections in that form with foreign powers, where the object is otherwise attainable. The other, by a reciprocity of voluntary regulations, founded in a friendly understanding which has the same effect, without the embarrassments incident to positive Stipulations. The President wishes, and authorizes you to enter into this subject with the Neapolitan Minister at Paris, and to propose thro’ him such a tacit arrangement between the two Countries, as will place their Citizens and subjects respectively on the footing of the most favored nations. With us the subjects of Naples are placed on this footing. The arrangement will have its reciprocal effect therefore, as soon as the Neapolitan Government shall put the Citizens of the United States on the like footing of the most favored Nations. From the dispositions which have been expressed on several occasions on the part of that Government, there is ground to expect that this will be done, and that the liberal example set by the United States will be rather a motive to it, than to a continuance of an inequality of privileges, in the calculation that it will not be countervailed by the United States.
The passage in the President’s Message of which a copy is inclosed relating to the private armaments from our ports, will enable you to confirm to the French Government, the explanations heretofore given of the sentiments of the Executive on that subject; and will probably favor the object of obtaining an arrangement sanctioning an innocent commerce with St Domingo. This object continues to be of great importance both as it respects the harmony of the two nations and the interests and wishes of the American Merchants, and consequently claims a continuance of the efforts for accomplishing it. The argument with France for concurring in our views, drawn from the tendency of prohibitions against us, to throw the negroes into the Arms of her enemy, derives force from recent information from a respectable source, that British overtures have been actually made with a view to monopolize the trade of the Island. An extract of the letter containing the information is inclosed.
Inclosed also is an extract of a letter lately written to Mr Monroe, and copies of the correspondence annexed thereto, which has lately passed between this Department and the Marquis Yrujo. It is thought proper that you should be acquainted with the whole, the better to cultivate in the French Government the impressions and dispositions so important to the negotiations with Spain committed to Mr Monroe.
The interest which France has in removing all dangers of a rupture between the United States and Spain, is too obvious not to be felt by her, and deserves the most skillful vigilance and management in turning it to the advantage of the United States.
November 27. The Ambassador of the Emperor of Germany at Paris having written to Mr Livingston respecting the capture of the Imperial Polacre Paulina by one of the vessels of our Mediterranean Squadron, and as the subject may be revived notwithstanding the satisfactory answer the latter gentleman gave it, I have thought it might be useful to furnish you with the inclosed copy of my letter to Mr Pinckney, written in consequence of the complaint having been before presented at Madrid.
General Turreau arrived here on monday last and immediately announced himself, postponing however, his Official visit until the arrival of Mr Pichon, who was then at Philada., and until his baggage should be received. It is probable these causes of delay will be removed in a day or two.
The inclosed copy of my answer to Mr Pichons letter by which he communicated the Senatus Consultum ordaining the new form of the French Government is a necessary appendage to the instructions respecting the address of your letters of credence. I have the honor to be &
James Madison
